                      Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 1 of 6
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-SW-9
                                                                             )
             THE PERSON OF ZACKARY                                           )
           (aka ZACHARY) JACKSON, B/M                                        )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 ZACKARY (aka ZACHARY) JACKSON, B/M, DOB: 8/10/1996, PDID: 677-381

located in the                                    District of                 Columbia                  , there is now concealed (identify the
person or describe the property to be seized):
 a saliva sample from the defendant's mouth.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                     Offense Description
        18 U.S.C. § 922(g)(1)                     - Unlawful Possession of a Firearm and Ammunition by a Person Convicted
                                                  of a Crime Punishable by Imprisonment for a Term Exceeding One Year

          The application is based on these facts:
        SEE AFFIDAVIT


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                Detective Jayme Kingsley, MPD
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                        (specify reliable electronic means).


Date:            01/19/2021
                                                                                                         Judge’s signature

City and state: Washington, D.C.                                                            G. Michael Harvey, U.S. Magistrate Judge
                                                                                                       Printed name and title
                           Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 2 of 6
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-SW-9
               THE PERSON OF ZACKARY                                        )
                                                                            )
             (aka ZACHARY) JACKSON, B/M
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  ZACKARY (aka ZACHARY) JACKSON, B/M, DOB: 8/10/1996, PDID: 677-381, who is in custody of law enforcement.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  a saliva sample from the defendant's mouth.




          YOU ARE COMMANDED to execute this warrant on or before         February 1, 2021        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to            G. Michael Harvey, U.S. Magistrate Judge         .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          01/19/2021
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                                        Printed name and title
                            Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 3 of 6
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SW-9
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
          Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 4 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE
APPLICATION OF THE UNITED
STATES OF AMERICA FOR A SEARCH                                Case No. 21-SW-
WARRANT FOR THE PERSON OF
ZACKARY (aka ZACHARY) JACKSON,
B/M

    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Jayme Kingsley, a Detective with the Metropolitan Police, hereinafter the Affiant,
being duly sworn, deposes and states as follows:

AGENT BACKGROUND: I am a detective with the Metropolitan Police Department (MPD),
currently assigned to the Felon in Possession Task Force. I have been a member of MPD for
approximately seven (7) years. I have been with the Felon in Possession Task Force for
approximately twenty-two (22) months. I have been a detective for over two (2) years. I have
participated in numerous cases involving the recovery of firearms. I am familiar with firearms and
firearms law in the District of Columbia.

SUBJECT: For the person of ZACKARY (aka ZACHARY) JACKSON, B/M,
DOB: 8/10/1996, PDID: 677-381.

INVESTIGATION:

        On Thursday, December 31, 2020, at approximately 10:01 p.m., members of the
Metropolitan Police Department (MPD) Gun Recovery Unit (GRU) were on patrol in the Simple
City neighborhood when they observed an individual, later identified as defendant Zachary
Jackson, walking on Falls Terrace toward Alabama Avenue, Washington, DC. Officers attempt
to approach him and the defendant immediately starts running away from officers. Officers chased
after the defendant and briefly lost sight of him but prior to losing sight of him they observed him
running with his left arm running freely, but his right arm and shoulder were moving in a way that
was consistent with reaching into his waistband. However, officers coming from the other
direction were able to gain sight of the defendant and as they did, they observed a large tossing
motion and called out that the object tossed may have landed on a nearby roof.

        Immediately after the toss, the defendant fell to the ground. At the defendant’s feet officers
found a cardboard box of ammunition as well as three (3) loose rounds of ammunition. A search
of the defendant revealed additional ammunition in the defendant’s right front pocket. DC Fire
and EMS responded to the scene to assist in the search for a weapon in the area where the tossing
motion was made. With the assistance of a ladder truck, Officer Minzak went to the top of 4400
E Street, SE where he found a firearm.


                                                  1
          Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 5 of 6




        The recovered firearm was determined to be a Glock 17 with a serial number of BFEF180.
When it was recovered it had one (1) 9mm round in the chamber and twelve (12) 9mm rounds in
an extended round high capacity magazine. There are no firearm or ammunition manufacturers in
the District of Columbia. Therefore, the firearm and ammunition in this case would have traveled
in interstate commerce.

        A criminal history check of Defendant Jackson through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction for Attempt Robbery in
case number 2013 CF3 20897. The defendant was sentenced to twelve (12) months incarceration
in that case. The defendant has an additional conviction for Robbery and Unlawful Possession of
a Firearm in case number 2016 CF3 2996. The defendant was sentenced to thirty-six (36) months
incarceration for Unlawful Possession of a Firearm and a consecutive twelve (12) months for the
Robbery. Therefore, the defendant was aware at the time of his arrest in this case that he had prior
convictions for crimes punishable by more than one year.

       Defendant Jackson is currently in the custody of law enforcement.

        The defendant’s arrest occurred during the COVID-19 health emergency. This emergency
resulted in significant changes to the day-to-day operations of the Central Cell Block, the D.C.
Jail, the United States Marshal’s Service, the U.S. District Court, and the U.S. Attorney’s
Office. Due to these changes as well as heightened concerns for the well-being of law enforcement
officers, arrestees, and employees of the Department of Forensic Sciences, a buccal swab warrant
was not obtained and a buccal swab was not taken at the time of the defendant’s arrest. Your
affiant is completing the follow up investigation on this case.

        As is noted above, in the context of investigating this crime, officers recovered a Glock 17,
9 millimeter semi-automatic handgun with a serial number of BFEF180. Based upon your
Affiant’s training and experience in the recovery of firearms in similar circumstances, this firearm
likely contains DNA. In my experience, some DNA is often left on and recovered from evidence
of this kind.

        Based upon the facts of the case, there an evidentiary nexus between the recovered firearm
and the individual whose DNA is sought, as it was recovered from the roof of a building next to
where the defendant was seen throwing an object from his person while attempting to flee from
law enforcement on foot. This firearm will be swabbed for potential DNA, consistent with the
policies of the Metropolitan Police Department and the D.C. Department of Forensic Sciences
(“DFS”). This firearm is awaiting testing at the DFS laboratory, the Federal Bureau of
Investigation Forensics Laboratory or other accredited forensic laboratory. The government now
seeks to obtain a saliva sample from the defendant to compare the defendant’s DNA to the DNA
found on this firearm. A match between the defendant’s DNA and the DNA on the firearm would
make a fact of consequence in this case – the defendant’s unlawful possession of the firearm –
more or less probable.




                                                 2
          Case 1:21-sw-00009-GMH Document 1 Filed 01/19/21 Page 6 of 6




PROBABLE CAUSE:

        There is probable cause to search the defendant for a saliva sample containing his DNA
because there is a fair probability that his DNA is evidence of a crime. The firearm recovered
likely contains DNA. The firearm will be swabbed for DNA, and the government plans to test the
evidence for DNA upon receipt of the defendant’s DNA. A match between the defendant’s DNA
and DNA on the firearm would make it more or less probable that defendant committed the crime
of unlawful possession of the firearm.

        There is probable cause to search the defendant for his saliva sample as it is evidence of
the crime of Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of 18 U.S.C. §
922(g)(1). Therefore, I respectfully request that a search warrant be issued permitting members of
the Metropolitan Police Department, members of the Federal Bureau of Investigation and/or the
D.C. Department of Forensic Sciences to take a buccal swab from Defendant Zackary (also known
as Zachary) Jackson.


                                              _____________________________
Date: January 19, 2021                        Detective Jayme Kingsley, Badge #D2-1423
                                              Metropolitan Police Department


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 19th day of January 2021.




                                              _____________________________
                                              G. MICHAEL HARVEY,
                                              MAGISTRATE JUDGE
                                              FOR THE DISTRICT OF COLUMBIA




                                                  3
